674 So. 2d 901 (1996)
STATE of Florida, Appellant,
v.
Heather F. POPE, Appellee.
No. 95-01170.
District Court of Appeal of Florida, Second District.
May 31, 1996.
Robert A. Butterworth, Attorney General, Tallahassee and Erica M. Raffel, Assistant Attorney General, Tampa, for Appellant.
James Marion Moorman, Public Defender, Bartow, and Allyn Giambalvo, Assistant Public Defender, Clearwater, for Appellee.
RYDER, Judge.
The state contests the dismissal of an aggravated battery charge filed against the appellee, Heather F. Pope. Because we conclude that the trial court erred in not proceeding in accordance with the requirements of Florida Rule of Criminal Procedure 3.190, we reverse and remand for further proceedings.
The appellee did not file a written motion to dismiss as required by Florida Rule of Criminal Procedure 3.190(a). Instead, the appellee's counsel orally moved to dismiss the information near the conclusion of a hearing on another pretrial motion after a limited discussion about the possibility of dropping the case. The state strongly objected to the dismissal. The state was, therefore, precluded from placing its position or version of the facts before the court as contemplated by Florida Rule of Criminal Procedure 3.190(d). See State v. Earl, 545 So. 2d 415, 416 (Fla. 3d DCA 1989).
Reversed and remanded for further proceedings.
THREADGILL, C.J., and SCHOONOVER, J., concur.